Citation Nr: 1212279	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  99-16 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the upper extremities, claimed as due to service-connected diabetes mellitus, type II.

(The issues of entitlement to an extraschedular rating for service-connected posttraumatic stress disorder (PTSD), and entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities will be addressed in a separate decision.  )


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.

This matter came to the Board of Veterans' Appeals (Board) from a June 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied entitlement to service connection for peripheral neuropathy of the upper extremities.  This matter was remanded in August 2009.

The Board notes that in a February 2012 submission the Veteran indicated that he would represent himself with regard to the issue characterized above.

In a March 2011 rating decision, the RO granted service connection for peripheral neuropathy of the lower extremities, assigning separate 20 percent disability ratings, effective February 5, 2008.  The grant of service connection for peripheral neuropathy of the lower extremities constituted a full award of the benefit sought on appeal as to that issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The Veteran has not submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level within the applicable time period.  Thus, those issues are not currently in appellate status.  Id.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

This matter was remanded in August 2009 to afford the Veteran a VA examination pertaining to whether the Veteran has peripheral neuropathy of the upper extremities.  

In April 2010, the Veteran underwent a VA examination.  Upon physical examination, the examiner stated that there were no objective findings to support a diagnosis for bilateral upper extremity polyneuropathy.  As such, an etiological opinion was not proffered.

Subsequent to the issuance of the May 2011 supplemental statement of the case, in February 2012 the Veteran submitted November 2011 correspondence from Scott Markle, M.D., which reflects that nerve studies were conducted in October 2011 which show evidence of peripheral neuropathy involving both upper and lower extremities.  

In light of the new evidence and the recent diagnosis, the Veteran should be afforded another VA examination to assess the nature and etiology of any peripheral neuropathy, upper extremities.  Also, the Veteran's treatment records from Scott Markle, M.D. should be requested.  

Accordingly, the case is REMANDED for the following action:

1.  Upon obtaining an appropriate release from the Veteran, request the entirety of the Veteran's treatment records from Scott Markle, M.D., to include the October 2011 nerve studies.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

2.  UPON COMPLETION OF THE ABOVE, schedule the Veteran for a VA neurology examination.  The claims folder should be reviewed in conjunction with the examination.  All indicated tests and studies should be undertaken.  The examiner should indicate whether the Veteran has peripheral/diabetic neuropathy of the upper extremities proximately due to or aggravated by his diabetes mellitus, type II.  

The examiner should reconcile any opinion with the clinical evidence of record, to include the October 2011 nerve studies and November 2011 correspondence from Dr. Markle.  A complete rationale for any opinion expressed should be offered.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim of service connection for peripheral neuropathy, upper extremities, should be readjudicated based on the entirety of the evidence.  If the benefit sought is not granted in full, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


